IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50327
                          Summary Calendar
                         __________________

CHARLIE WILBORN,
                                      Plaintiff-Appellant,

versus

TERRY KEEL ET AL.,
                                      Defendants-Appellees.


                     * * * * * * * * * * * * * *

CHARLIE WILBORN,
                                       Plaintiff-Appellant,

versus

ELIZABETH WATSON ET AL.,
                                       Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. 94-CA-53 c/w 94-CA-54
                         - - - - - - - - - -
                           January 8, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charlie Wilborn appeals from the district court's order

granting summary judgment in favor of the defendants in his

consolidated civil rights action.   He argues that the arresting

officer and the technician from the Emergency Medical Service


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50327
                                -2-

used excessive force at the time of his arrest and that the nurse

who attended him at the Travis County Jail was deliberately

indifferent to his serious medical needs.   We have reviewed the

record and the district court's opinion and find no reversible

error.   See Harper v. Harris County, Tex., 21 F.3d 597, 600 (5th

Cir. 1994); Cupit v. Jones, 835 F.2d 82, 84 (5th Cir. 1987).

     AFFIRMED.